Name: Commission Regulation (EU) NoÃ 1273/2013 of 6Ã December 2013 amending Regulation (EU) NoÃ 454/2011 on the technical specification for interoperability relating to the subsystem Ã¢ telematics applications for passenger servicesÃ¢ of the trans-European rail system Text with EEA relevance
 Type: Regulation
 Subject Matter: organisation of transport;  technology and technical regulations;  information technology and data processing;  land transport;  information and information processing;  European construction;  social affairs
 Date Published: nan

 7.12.2013 EN Official Journal of the European Union L 328/72 COMMISSION REGULATION (EU) No 1273/2013 of 6 December 2013 amending Regulation (EU) No 454/2011 on the technical specification for interoperability relating to the subsystem telematics applications for passenger services of the trans-European rail system (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular Article 6(1) thereof, Whereas: (1) Article 7 of Commission Regulation (EU) No 454/2011 of 5 May 2011 on the technical specification for interoperability relating to the subsystem telematics applications for passenger services of the trans-European rail system (2) (hereinafter the TAP-TSI) requires that the Regulation should be amended taking into account the results of phase 1 defined in Section 7.2 of Annex I to the TAP-TSI. (2) Section 7.2.2.2 of Annex I to the TAP-TSI provides that the European Railway Agency (hereinafter ERA) has to assess the deliverables produced by the stakeholders in terms of IT specifications, governance and master plan with a view to determining whether the objectives pursued in phase 1 have been achieved. (3) The Commission has received from the European Railway Agency recommendation ERA/REC/09-2012/INT of 31 October 2012 which includes a number of draft amendments to the TAP-TSI. (4) The Steering Committee established under Section 7.2.1 of the TAP-TSI has discussed the ERA Recommendation and, in particular, the legal status of phase 1 deliverables. It has decided to change the status of some IT specifications to Application Guides. (5) Regulation (EU) No 454/2011 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established in accordance with Article 29(1) of Directive 2008/57/EC, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 454/2011 shall be modified as follows: (a) Article 4 shall be replaced by the following provision: Article 4 Railway undertakings, infrastructure managers, station managers, ticket vendors and the Agency shall support the works of phase 2 as specified in Section 7.3 of Annex I by providing functional and technical information and expertise.; (b) Article 5 shall be replaced by the following provision: Article 5 The representative bodies from the railway sector acting at European level as defined in Article 3(2) of Regulation (EC) No 881/2004 of the European Parliament and of the Council (3) together with a representative of ticket vendors and a representative of European passengers, shall further develop the Telematic Applications for Passenger Services subsystem as specified in Section 7.3 of Annex I. The phase 1 deliverables (Application guides, Architecture, Governance and Master plan) shall be made publicly available by the European Railway Agency on its website. (3) OJ L 164, 30.4.2004, p. 1.;" (c) Article 6 shall be replaced by the following provision: Article 6 Member States shall ensure that railway undertakings, infrastructure managers, station managers and ticket vendors are informed of this Regulation and shall designate a national contact point (NCP) for the follow-up of its implementation. The role of the NCPs is described in Annex VI.; (d) Article 7 shall be replaced by the following provision: Article 7 1. The Regulation shall be amended taking into account the results of phase 2 referred to in Section 7.3 of Annex I. 2. The European Railway Agency shall amend technical document B.60 (Architecture) taking into account the results of phase 1 and by applying the procedure of Article 3.. Article 2 The Annexes to Regulation (EU) No 454/2011 shall be amended as set out in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 6 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 123, 12.5.2011, p. 11. ANNEX The Annexes to Regulation (EU) No 454/2011 shall be amended as follows: 1. Annex I shall be amended as follows: (a) Section 4.2.1 should be replaced with the following text: 4.2.1. Exchange of timetable data This basic parameter lays down how the railway undertaking shall perform the exchange of timetable data. This basic parameter shall ensure that timetables comprising the data elements defined below shall be made available. This basic parameter shall further ensure that each railway undertaking shall provide accurate and up-to-date timetable data. The provisions of this basic parameter shall apply to the passenger services of the railway undertaking. This basic parameter shall have the following process: (b) Section 4.2.2 should be replaced with the following text: 4.2.2. Exchange of tariff data This basic parameter lays down how the railway undertaking shall perform the exchange of tariff data. This basic parameter shall ensure that tariff data in the format defined below shall be made available. The provisions of this basic parameter shall apply in respect of all passenger tariffs of the railway undertaking for domestic, international and foreign sales. This basic parameter shall have following process: (c) Section 4.2.2.1 should be replaced with the following text: 4.2.2.1. The railway undertaking makes available its own tariffs to other railway undertakings, authorised public bodies and third parties Without prejudice to passenger rights and in accordance with distribution agreements, each railway undertaking shall make available its tariffs (including fare tables) by guaranteeing access to railway undertakings to which it grants authorisation to sell, third parties to which it grants authorisation to sell, and to authorised public bodies. The railway undertaking shall ensure that the tariff data are accurate and up-to-date. Where a railway undertaking operates a transport service for which it is one of the joint carriers, the railway undertaking shall ensure, together with all the other joint carriers, that the tariff data are accurate and up-to-date. The main content of tariff data intended for international or foreign sales shall be as defined in Annex IV. Tariff data intended for international or foreign sales shall be made available at least as far in advance as provided for in Annex IV. The above process and the information used for it shall be compliant for tariff data intended for international or foreign sales with the technical document(s):  B.1 (see Annex III),  B.2 (see Annex III),  B.3 (see Annex III). The above process and the information used for it in respect of tariff data intended for domestic sales shall comply with the technical documents to be developed by the Agency (see Annex II). (d) In Section 4.2.6 the following sentence shall be deleted: The provision of this basic parameter regarding electronic request/confirmation shall be applied if there is an agreement between the requesting and the addressed parties. (e) In Section 4.2.6.1 the sentence: This website shall comply with web content accessibility guidelines which take into account the needs of people with auditory and/or visual impairment. shall be replaced with the following text: This website shall be accessible to persons with disabilities. (f) Section 4.2.6.2 shall be replaced with the following text: 4.2.6.2. If the railway undertaking or ticket vendor uses IT communication for the purposes of sending an availability/reservation request for PRM assistance, such request must comply with the relevant provisions The requesting distribution system shall send to the system requests for the relevant train availability/reservation in respect of the specified type of assistance. The main types of requests shall be:  Availability request,  Reservation request,  Partial cancellation request,  Full cancellation request. This process shall be performed following a request from a customer transmitted to the system of the railway undertaking or ticket vendor. The data elements and the information content of the message used to meet the obligations shall comply:  either with elements defined in technical document B.10 (see Annex III), in which case all addressed systems must be able to understand the request and to respond,  or with otherwise defined standards, in which case the addressed system must be able to understand the request and to reply. (g) Section 7.2.3 of Annex I shall be replaced with the following text: 7.2.3. Deliverables The phase 1 deliverables include the following: (1) Application guides describing functional, technical and performance specifications, the associated data, the interface requirements, the security and the quality requirements. (2) The outline of the global architecture of the system. (3) The master plan including:  The identification of the activities necessary to achieve the implementation of the system.  A migration plan which includes a set of phases that is conducive to intermediate and verifiable tangible results, from the current framework of stakeholders information and communication systems to the system itself.  A detailed milestone plan.  A risk assessment of the crucial phases of the master plan.  An assessment of the total lifecycle costs (LCC) associated with the deployment and operation of the system, together with a subsequent investment plan and the relevant cost-benefit analysis. (4) The governance deliverable which includes the identification of the appropriate governance structures, methods and procedures to support the development and validation of the system and subsequently its deployment and its field operation and management throughout its lifetime (including dispute management between the parties involved under the provisions of this TSI). (h) Chapter 7.3 of Annex I shall be replaced with the following text: 7.3. Phase 2  Development All actors concerned shall develop the system following the provisions of the phase 1 deliverables as follows: (a) Project governance In order to guarantee the appropriate development of the system the governance structure as described in technical document B.61 (see Annex V) shall be progressively implemented by the actors. Roles and responsibilities of all actors shall evolve with the implementation of the new governance structure as described in technical document B.61. The steering committee set up under phase 1 will be maintained in phase 2 until the governance structure described in technical document B.61 is fully operational. Its rules of procedure will be updated also to take into account its new role which is to monitor progress of implementation of the new governance structure, the architecture developed in phase 1 and the development of the system by individual companies taking particularly into account the adherence to the application guides published and maintained by ERA. Before recognising the end of phase 2 the Steering Committee will issue an opinion on the legal status and ownership of the Application Guides. Full compliance with technical document B.61 will be considered as a presumption of conformity of the new governance structure with the requirements of this Regulation. However due to the nature of the document and the continuous need for alignment of the governance structure to the real needs of the market, any deviation from its provisions should be immediately reported to the Steering Committee which will assess the deviation and decide if the technical document and/or its legal status needs to evolve at the end of phase 2. (b) Master Plan In order to guarantee the appropriate development of the system all actors concerned shall cooperate and implement the system in full adherence to the master plan as specified in ERA technical document B.62 (see Annex V). (c) Development of the system All actors concerned shall cooperate and develop the retail architecture of the system according to the architecture provisions as described in ERA technical document B.60 (see Annex V). All concerned actors shall cooperate and develop the system and its parts as to be as much as possible compliant with the Application Guides as described in the technical documents: B.50 (see Annex III) B.51 (see Annex III) B.52 (see Annex III) B.53 (see Annex III) B.54 (see Annex III) B.55 (see Annex III) B.56 (see Annex III). Full compliance with these technical documents will be considered as a presumption of conformity of the system with the technical requirements of this Regulation. Any deviation from the Application Guides shall be reported to the Steering Committee which will assess it in the context of its role described under item (a). As the Application Guides B.50 to B.56 referred to in Annex III are not mandatory specifications, they are not subject to the Change Control Management. 2. Annex III shall be replaced with the following Annex III: ANNEX III List of technical documents Reference Label B.1. (V1.1.1) Computer generation and exchange of tariff data meant for international or foreign sales  NRT tickets B.2. (V1.1) Computer generation and exchange of tariff data meant for international and foreign sales  Integrated Reservation Tickets (IRT) B.3. (V1.1) Computer generation and exchange of data meant for international or foreign sales  Special offers B.4. (V1.1.1) Implementation guide for EDIFACT messages covering timetable data exchange B.5. (V1.1) Electronic reservation of seats/berths and electronic production of travel documents  Exchange of messages B.6. (V1.1) Electronic seat/berth reservation and electronic production of transport documents (RCT2 standards) B.7. (V1.1.1) International Rail ticket for Home Printing B.8. (V1.1) Standard numerical coding for railway undertakings, infrastructure managers and other companies involved in rail-transport chains B.9. (V1.1) Standard numerical coding of locations B.10 (V1.1) Electronic reservation of assistance for persons with reduced mobility  Exchange of messages B.30. (V1.1) Schema  messages/datasets catalogue needed for the RU/IM communication of TAP TSI B.50. (V1.0) Timetable Application Guide B.51. (V1.0) Tariff Application Guide B.52. (V1.0) Reservation Application Guide B.53. (V1.0) Direct Fulfilment Application Guide B.54. (V1.0) Indirect Fulfilment Application Guide B.55. (V1.0) PRM Assistance Application Guide B.56. (V1.0) RU/IM communication Application Guide 3. The text of Section C.1 of Annex IV shall be replaced with the following text: C.1. NRT Tariffs The main content of NRT tariff data shall be:  Series,  Products,  Services,  Carrier codes,  Fare tables,  Station list. NRT tariffs shall be made available in advance according to their sales conditions. 4. An Annex V shall be added as follows: ANNEX V List of technical documents for retail architecture, governance and master plan Reference Label B.60 (V1.0) TAP Retail Architecture B.61 (V1.0) TAP Governance B.62 (V1.0) TAP Master Plan 5. An Annex VI shall be added as follows: ANNEX VI Tasks to be undertaken by the TAF/TAP National Contact Point (NCP) (1) Act as point of contact between ERA, the TAF/TAP Steering Committee and railway actors (Infrastructure Managers, Railway Undertakings, Wagon Keepers, Station Managers, Ticket Vendors and relevant associations) in the Member State in order to ensure that the railway actors are engaged with TAF and TAP and are aware of general developments and decisions of the Steering Committee. (2) Communicate the concerns and issues of the railway actors in the Member State to the TAF/TAP Steering Committee via the co-chairs, to the extent that concerns are known and there is a wish to raise them. (3) Liaise with the Member State Railway Interoperability and Safety Committee (RISC) member ensuring that the RISC member is briefed on national issues relating to TAF/TAP prior to each RISC meeting and ensuring that RISC decisions relating to TAF/TAP are communicated appropriately to affected railway actors. (4) The Member State ensures that all licensed Railway Undertakings and other railway actors (Infrastructure Managers, Railway Undertakings, Wagon Keepers, Station Managers, Ticket Vendors) are contacted and provided with NCP details and advised to make contact with the NCP if contact is not already established. (5) To the extent that railway actors in the Member State are known, make them aware of their obligations under the TAF and TAP regulations and that they must comply. (6) Work with the Member State to ensure that an entity is appointed to be responsible for populating the Central Reference Domain with primary location codes. The identity of the appointed entity shall be reported to DG MOVE for appropriate distribution. (7) Facilitate information sharing between the Member State railway actors (Infrastructure Managers, Railway Undertakings, Wagon Keepers, Station Managers, Ticket Vendors and relevant associations) in the Member State.